Citation Nr: 1145603	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for sinusitis.

2.  Entitlement to service connection for sinusitis.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from June 1983 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Board hearing at the RO in September 2011 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issue of entitlement to service connection for allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 2002 RO rating decision denied a claim of entitlement to service connection for allergic rhinitis/sinusitis on the basis that while the Veteran had treatment for sinusitis in service, no permanent residual or chronic disability was shown by service treatment records or demonstrated by evidence following service.

2.  Evidence added to the record since the RO's May 2002 rating decision is new and material with respect to the application to reopen claims of service connection for allergic rhinitis and sinusitis; the Veteran has provided testimony that her physician informed her that her allergic rhinitis and sinusitis are possibly related to exposure to smoke while on active duty in Iraq; the newly submitted evidence, when considered with the other evidence of record, raises a reasonable possibility of substantiating the claims.

3.  Sinusitis was diagnosed while on active duty, and has been chronic since discharge from active duty.


CONCLUSIONS OF LAW

1.  A May 2002 RO rating decision, which denied a claim of entitlement to service connection for allergic rhinitis/sinusitis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence received since the May 2002 RO rating decision, which denied a claim of entitlement to service connection for allergic rhinitis/sinusitis, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for sinusitis have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In light of the fact that the Board is reopening of the claims of service connection for allergic rhinitis and sinusitis and service connection for sinusitis is being granted, further discussion here of compliance with the VCAA with regard to these claims to is not necessary. 

Claims to reopen

At the outset, the Board notes that it has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In the May 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for allergic rhinitis/sinusitis.  The RO found that, while the Veteran had treatment for sinusitis in service in June 1988, no permanent residual or chronic disability was shown by service treatment records or demonstrated by evidence following service.

By letter dated May 21, 2002, the Veteran was notified of this decision and her appellate rights, but she did not appeal this determination.  Additionally, the Veteran did not submit any new evidence within one year of the May 2002 decision to require reconsideration of that decision.  See 38 C.F.R. § 3.156(b).  As such, the May 2002 RO rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

The Veteran filed her claim to reopen in December 2007.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material. Smith v. West, 12 Vet. App. 312 (1999).

Evidence Previously Considered

The evidence of record at the time of the previous rating decision in May 2002 is summarized below.

Service treatment records show that the Veteran was treated for sinusitis in June 1988; x-rays of the Veteran's sinuses were normal.  A periodic medical examination was conducted in January 1990, which was silent for a diagnosis of sinusitis.  A November 2001 VA examination report showed that the Veteran was diagnosed with chronic sinusitis with a polyp in the right maxillary sinus.  

In the rating decision in May 2002, the RO noted that, although the Veteran had a record of treatment for sinusitis in service, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by the evidence of record.  

Additional Evidence

The additional evidence presented since the last final rating decision in May 2002 includes VA medical records showing the Veteran was diagnosed with sinusitis and began treatment in August 1992, several years earlier than the evidence showed as of the May 2002 rating decision.  In addition, new evidence includes the Veteran's testimony at her September 2011 hearing, which reflected her contentions that she was informed by a private physician that her allergic rhinitis and sinusitis could be due to her time in service.  Specifically, she testified that her private physician told her that these disorders could possibly be due to her exposure to smoke coming from the burning oil fields in Kuwait while she was stationed in Iraq.  Finally, the Veteran submitted photographs which reflect her while on active duty in Iraq and show that there was smoke in the air where she was stationed.

This evidence is new as it was not part of the record at the time of the May 2002 disability rating.  In addition, as it related to an unestablished fact necessary to substantiate the claim, providing a potential link between her current allergic rhinitis and sinusitis and her period of active duty, it is material.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) 'must be read as creating a low threshold' which 'suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.'  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence, to include the Veteran's testimony, treatment records and photographs, received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claims of service connection for allergic rhinitis and sinusitis.

With regard to the Veteran's claim for entitlement to service connection for allergic rhinitis, the Board defers adjudication on the merits pending additional development, which is addressed in the remand portion of this decision.


Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that she was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ('Fact-finding in Veterans cases is to be done by the Board')).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

At her September 2011 hearing, the Veteran contended that she had sinusitis while on active duty in 1988 while she was stationed in the Persian Gulf, and that she felt that it was related to exposure to dirt and smoke from the burning oil fields in Kuwait.  She indicated that she was treated for sinusitis within six months after her discharge from service, at William Beaumont Army Medical Center, and that she has had sinusitis since service.

The Veteran's service treatment records reflect that she had an x-ray of her sinuses taken on June 6, 1988, which revealed normal sinuses.  The following day, she was seen for rhinorhea and sinus pain, which had been present for three days.  She had been treated in another clinic and had been provided with penicillin.  She was diagnosed with sinusitis and was instructed to continue with the antibiotic and take Actifed for her sinuses.  The Veteran's separation examination reflected normal sinuses.

VA medical records in August 1992 reflect a diagnosis of sinusitis.  In November 1992, she was treated again for sinusitis.  X-ray reports in January 1995 reflect that the Veteran had complained of pain in the maxillary sinuses.  Her sinuses were normal upon x-ray.  She was diagnosed with sinusitis in March 1995.  

Private medical records show that she reported ongoing sinus infections in December 1996.  

VA medical records show that the Veteran was diagnosed with sinusitis in March 1997, January 1998, September 1998 and January 1999.

A January 2001 VA General Medical examination report shows that the Veteran was diagnosed with chronic sinusitis with a polyp in the right maxillary sinus.  

A January 2001 VA medical record shows that the Veteran reported a history of chronic sinusitis, and was diagnosed with sinusitis and provided with medication.  She was again diagnosed with and treated for sinusitis in March 2001.  VA medical records reflect that in January 2002, the Veteran was treated for sinusitis and chronic sinus congestion.  In October 2002, the Veteran was diagnosed with viral sinusitis.  A March 2004 VA medical record shows that the Veteran was found to have acute sinusitis.  In April 2004, the Veteran was found to have chronic sinusitis.  VA medical records beginning in November 2004 show chronic sinusitis on the Veteran's problems list, and that she was provided with medication to treat her sinusitis.  VA medical records since that time show ongoing treatment for sinusitis.  A computed tomography (CT) scan performed in 2005 and 2006 shows that the Veteran was diagnosed with acute sinusitis.

The Board finds that, based upon the evidence of record, service connection for sinusitis is warranted.  The Veteran's service treatment records reflect a diagnosis of sinusitis.  Post-service medical records show ongoing treatment for sinusitis since August 1992.  

In addition, the Veteran has provided lay evidence that she has had sinus symptoms since service.  The Board notes that she is competent to report symptoms that are within the realm of her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Sinus symptoms falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to her ongoing sinus symptoms.  

However, the inquiry regarding her lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  The Veteran testified that she was treated for sinusitis within six months of her discharge from active duty; however, her post-service medical records do not show treatment until August 1992, approximately 18 months after service.  Even so, the Board finds that her contentions regarding her ongoing sinusitis, when viewed with the medical evidence of ongoing treatment for sinusitis, are credible.  

Given her in-service diagnosis of sinusitis, her competent, credible lay evidence of ongoing sinusitis symptoms, and her ongoing treatment for sinusitis since active duty, the Board finds that the preponderance of evidence is in favor of a grant of service connection for sinusitis.  As such, service connection for sinusitis is granted.


ORDER

New and material evidence has been presented to reopen a claim for entitlement to service connection for sinusitis.

Service connection for sinusitis is granted.

New and material evidence has been presented to reopen a claim for entitlement to service connection for rhinitis, to that extent only, the appeal is granted.  


REMAND

The Veteran has contended that her allergic rhinitis is related to service.  Specifically, at her hearing, she indicated that she was informed by her private physician that it was possible that her allergic rhinitis is related to her exposure to dirt and smoke from burning oil fields in Kuwait, while she was stationed in Iraq.

The Veteran's service treatment records do not show any treatment for allergic rhinitis.  The Veteran was diagnosed with rhinitis in December 1996 and again in September 1997.  He January 2001 VA General Medical examination reflected a diagnosed of chronic allergic rhinitis with recurrent acute exacerbations.  This examiner did not provide an etiological opinion with regard to the Veteran's allergic rhinitis.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case.

Under the duty to assist, a VA examination is necessary to determine the nature and etiology of the Veteran's allergic rhinitis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of her allergic rhinitis. The claims folder should be made available to the examiner for review in conjunction with the examination. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that allergic rhinitis had its onset during service or is causally or etiologically related to service, to include exposure to dirt and smoke from burning oil fields while the Veteran was stationed in Iraq.

In formulating the opinion, the examiner is asked to consider that the term 'at least as likely as not' does not mean 'within the realm of possibility.'  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

A rationale must be provided for any opinion offered. 

2.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. MAC 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


